UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2010


In re: JOSE ANGEL GUERRERO GALINDO,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                   (1:11-cr-00124-NCT-2; 1:18-cv-01001-NCT-LPA)


Submitted: February 4, 2020                                  Decided: February 19, 2020


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jose Angel Guerrero Galindo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Angel Guerrero Galindo petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his 28 U.S.C. § 2255 (2018) motion. He seeks

an order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court adopted the recommendation of the magistrate judge

and dismissed the § 2255 motion. Accordingly, because the district court has recently

decided Galindo’s case, we deny the mandamus petition as moot. We grant leave to

proceed in forma pauperis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                         PETITION DENIED




                                               2